Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16th July 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ----------- ----------
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claim 14 recites a computer readable storage medium which appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The Examiner suggests that the Applicant add the limitation “non-transitory computer readable storage medium” to the claim(s) in order to properly render the claims in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. The Examiner also suggests that the specification be amended to include the term “non-transitory computer readable storage medium” to avoid a potential objection to the specification for a lack of antecedent basis of the claimed terminology.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuhira et al (US 2001/0046227 A1).
Claim 7 (similarly claim 1). Matsuhira shows a node in a wireless communication system (fig. 1 or 25), the node comprising:  	at least one transceiver (fig. 1: input packet to output switch 5);  	at least one processor (fig. 1: processor 1); and  	at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed (fig. 1: judgement processing unit 4 / tables 2 and 3), cause the at least one processor to perform operations comprising:  	receiving a data unit including information informing the processor whether the data unit is allowed for dynamic route selection ([0264]: if the failure occur in the static route, marking is effected on the packet to be forwarded to the dynamic route);  	based on the information informing the processor that the data unit is allowed for the dynamic route selection, determining a forwarding path of the data unit ([0266]: if the failure occur in the static route, the dynamic route is selected by the inputted packet processor, whereby the reachability of the packet is secured); and  	transmitting the data unit to a next node determined by the forwarding path ([0263]: the packet forwarded from the switch to the route (link B) based on dynamic routing is thereby brought into a state of its having been subjected to marking; [0268]: the inputted packet processor executes marking on the packet to be forwarded to the dynamic route). 
Claim 8 (similarly claim 2). Matsuhira shows the node according to claim 7, wherein the operations further comprise:  	based on the information informing the processor that the data unit is not allowed for the dynamic route selection ([0211]: when the inputted packet processor receives the IP packet, the destination address in the IPv4 header stuck to the front-side field of the IP packet is inputted to a static routing table – “static” means not allowed for dynamic route selection),  	transmitting the data unit to a next node informed by the data unit (see above). 
Claim 9 (similarly claim 3). Matsuhira shows the node according to claim 7, wherein the data unit includes the marking process unit executes marking with respect to the inputted packet by padding a predetermined mark into a header or user field and inputs the packet to the switch 5). 
Claim 10 (similarly claim 4). Matsuhira shows the node according to claim 9, wherein the determined forwarding path is different from the specific forwarding path related to the identifier ([0263]: the packet forwarded from the switch 119 to the route (link B) based on dynamic routing is thereby brought into a state of its having been subjected to marking – from “static” route to “dynamic” route). 
Claim 11 (similarly claim 5). Matsuhira shows the node according to claim 9, wherein the operations further comprise:  	based on the information informing the processor that the data unit is not allowed for the dynamic route selection ([0085]: when judging that no failure occur therein, forwards the packet to a router via a link in accordance with a next hop information corresponding to a host, which is stored in a static routing table – “static” means not allowed for dynamic route selection),  	transmitting the data unit to a next node determined by the specific forwarding path (see above). 
Claim 13. Matsuhira shows an apparatus for a node (fig. 1 or 25), the apparatus comprising:  	at least one processor (fig. 1: processor 1); and  	at least one computer memory operably connectable to the at least one processor and storing instructions (fig. 1: judgement processing unit 4 / tables 2 and 3) that, when executed, cause the at least one processor to perform operations comprising:  	receiving a data unit including information informing whether the data unit is allowed for dynamic route selection ([0264]: if the failure occur in the static route, marking is effected on the packet to be forwarded to the dynamic route);  	based on the information informing that the data unit is allowed for the dynamic route selection, determining a forwarding path of the data unit ([0266]: if the failure occur in the static route, the dynamic route is selected by the inputted packet processor, whereby the reachability of the packet is secured); and  	transmitting the data unit to a next node determined by the forwarding path ([0263]: the packet forwarded from the switch to the route (link B) based on dynamic routing is thereby brought into a state of its having been subjected to marking; [0268]: the inputted packet processor executes marking on the packet to be forwarded to the dynamic route). 
Claim 14. Matsuhira shows a computer readable storage medium storing at least one computer program comprising instructions (fig. 1: judgement processing unit 4) that, when executed by at least one processor (fig. 1: processor 1), cause the at least one processor to perform operations for a node (fig. 1 or 25), the operations comprising:  	receiving a data unit including information informing whether the data unit is allowed for dynamic route selection ([0264]: if the failure occur in the static route, marking is effected on the packet to be forwarded to the dynamic route);  	based on the information informing that the data unit is allowed for the dynamic if the failure occur in the static route, the dynamic route is selected by the inputted packet processor, whereby the reachability of the packet is secured); and  	transmitting the data unit to a next node determined by the forwarding path ([0263]: the packet forwarded from the switch to the route (link B) based on dynamic routing is thereby brought into a state of its having been subjected to marking; [0268]: the inputted packet processor executes marking on the packet to be forwarded to the dynamic route). 
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuhira et al in view of Kim (US 2020/0221329 A1).
Claim 12 (similarly claim 6). Matsuhira shows the node according to claim 7; Matsuhira does not expressly describe wherein the data unit relates to  	a backhaul adaptation protocol (BAP) protocol data unit (PDU) including a Kim shows feature of a data unit that relates to BAP PDU that includes a destination address of the BAP PDU ([0528]: the transmission link having a destination address or a path identifier which is the same as a BAP address or a BAP path identifier which corresponds to the first data or a BAP PDU or a BAP SDU; [0597]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement BAP PDU as taught by Kim in the data unit of Matsuhira to facilitate reducing path loss and increase a transmission distance in the ultra-high frequency band for 5G communication systems.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Hasek, IV, US 2018/0041426 A1: Dynamic Route Selection for routing data in a Content Delivery System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        23rd June 2021